Citation Nr: 0210022	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  94-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for death resulting from treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran, who died in July 1989, served on active duty 
from July 1943 to January 1946.  The appellant in this matter 
is the veteran's widow.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was remanded by the Board in March 2000 for 
development.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this case, the RO has not fully complied with the remand 
orders, and the case must be again remanded in order that 
efforts may be made to carry out the instructions, or it may 
be determined whether all available information has been 
retrieved.

In connection with the prior remand, the RO requested from VA 
Regional Counsel all litigation materials pertaining to a 
tort claim filed by the veteran's widow arising from the 
veteran's death.  While the Regional Counsel did provide a 
folder of copies of pleadings and Court rulings at both the 
District and Circuit Court levels, the copies are incomplete, 
with pages of some documents missing.

In addition, Regional Counsel informed the RO that certain 
requested documents were not available in their files and 
advised that further information might be available from the 
Assistant U. S. Attorney who handled the case.  
Unfortunately, the transmittal letter from Regional Counsel 
is torn, and certain information is therefore missing, but it 
does contain a contact number for the Assistant U. S. 
Attorney.

While this case was on remand, the RO requested that the 
appellant provide releases for the veteran's final treatment 
records from Hospital San Pablo and for the records relied 
upon by Dr. Brugal in completing her autopsy.  The appellant 
submitted releases, but the RO does not appear to have 
requested those records.  Accordingly, on remand, the 
appellant must again be asked to submit releases, and the 
records must be requested. 

During the pendency of this appeal, there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  The RO should assure 
that all required notice and assistance under the new law and 
regulations is provided while this case is in remand status.

Accordingly, in order to assure informed appellate review, 
and in order that the previous remand may be fulfilled, the 
case is remanded for the following:

1.  Make arrangements to obtain expert 
witness depositions, including that of 
Yocasta Brugal, M.D., and Court 
transcripts in the appellant's tort claim 
against the United States of America in 
the United States District Court for the 
District of Puerto Rico.  Request a 
complete copy of the First Circuit Court 
of Appeals unpublished decision dated May 
13, 1997, in this case.  Request should 
be made of Assistant U.S. Attorney Fidel 
A. Sevillano del Rio, Room 452, Federal 
Building, 150 Carlos Chardon Street, Hato 
Rey, Puerto Rico  00918.  Attorney 
Sevillano's telephone number is provided 
in the cover letter from VA Regional 
Counsel attached to the file received 
from Regional Counsel.  Please ask the 
Assistant U.S. Attorney to provide a 
written response if any of the requested 
records are not available, and to 
indicate, if known, the appropriate 
records custodian from whom such records 
may be requested.  Follow up with any 
other source of such records.

2.  Request that the appellant provide 
releases for the veteran's final 
hospitalization records from Hospital San 
Pablo, Bayamon, Puerto Rico, in July 
1989, and for all documentation involving 
the December 1991 autopsy report of Dr. 
Yocasta Brugal.  Make arrangements to 
obtain all relevant documentation of the 
cited treatment and autopsy, to include 
pathology slides.

3.  Obtain and associate with the claims 
file the complete VA medical records of 
the veteran for one year prior to his 
death.

4.  Make arrangements with the 
appropriate VA medical facility to obtain 
an opinion from a pathologist as to the 
cause of the veteran's demise.  The 
physician should provide an opinion as to 
the validity of the December 1991 autopsy 
findings.  Send the claims folder, 
including any pathology slides, to the 
examiner for review.

5.  Review the case to assure that all 
notification and assistance required by 
the VCAA has been provided to the 
appellant.  Remedy any deficiency of 
notice or assistance before 
readjudicating the claim.  If it remains 
denied, provide a supplemental statement 
of the case to the appellant and her 
representative, allowing an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, 
following appropriate procedure.  The appellant need take no 
action until she is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


